Citation Nr: 1435077	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011. 

3. Entitlement to service connection for hypertension as secondary to service connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in September 2011. A transcript of the hearing is of record.

The Board remanded this case in June 2012 for further development of the claim for service connection for hypertension. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011 and entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 




FINDING OF FACT

The Veteran's hypertension is not related to service or to any service-connected disorder. 


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R.    §§ 3.303, 3.310 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R.        §§ 3.102, 3.159, 3.326(a).

By a letter dated in April 2008, the Veteran was notified of how to substantiate his claim for service connection for hypertension. He was also advised of the division of responsibility as to obtain evidence, and how VA rates disorders. 38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private and VA medical records (VAMRs), and statements from the Veteran. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in August 2008. The Board remanded this matter in June 2012 for new examination and opinion finding the August 2008 VA examination opinion inadequate because the examiner failed to provide a rationale for his opinion that the Veteran's hypertension was not likely secondary to diabetes. In accordance with the Board remand, a new VA examination was provided and opinion rendered in September 2012. 

The September 2012 VA opinion is adequate as it is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claim for service connection for hypertension.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.


Analysis of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran does not assert and the record does not reflect that his hypertension first manifested during service. Service treatment records do not indicate any complaints or treatment for hypertension in service. Thus, there is no evidence linking the Veteran's hypertension directly to his service.

The Veteran asserts that his hypertension is due to his service connected diabetes mellitus. The record contains post service treatment records noting treatment for hypertension and diabetes in March 2001 when a private treatment record notes the Veteran's hypertension as being "well controlled" and his diabetes mellitus as "new onset, well controlled with diet." The record indicates the Veteran had been diagnosed with diabetes by Dr. Ted Teel in January 2001 but had high blood pressure for about a year that was treated by Dyazide. A September 2003 private treatment record notes the Veteran's hypertension was uncontrolled while his diabetes was well controlled. 

The record contains numerous private records related to the Veteran's hypertension and diabetes mellitus. Where the Veteran's hypertension is mentioned, the records fail to provide an etiology opinion linking the Veteran's hypertension to his service diabetes. 

The post service medical records are highly probative as to both the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran underwent a VA examination in August 2008. The examiner noted the Veteran's hypertension was currently being treated with one medication and that his systolic pressure was uncontrolled while the Veteran's diabetes mellitus was controlled with diet and exercise. The examiner concluded the Veteran's hypertension was not due to his diabetes mellitus but failed to provide an explanation for his conclusion. 

In June 2012 the Board remanded the appeal for a new VA examination and  opinion. In accordance with the Board remand, the VA examiner reexamined the Veteran and his file and concluded that the Veteran's hypertension was neither caused nor aggravated by his diabetes mellitus. The examiner supported his opinion by stating, "the Veteran was diagnosed with hypertension around the same time as his diabetes. Hypertension is multifactorial and 95% of cases of hypertension are considered "essential" otherwise not attributable to one or two cause but to many. Diabetes is only considered a proximate cause when it causes damage to the renal or cardiovascular system to the extent that previously normal blood pressure is now elevated with no other predominate cause.  The only likely way diabetes would cause hypertension is if his diabetes had damaged his kidneys to the extent that they no longer regulated his blood pressure. This typically only happens in long term diabetics who have been under poor control for several years. His diabetes is actually under good control, staying below the VA criteria for diabetes through diet and exercise alone. He doesn't currently require any medication for his diabetes."

The Board finds the September 2012 examination and opinion provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's hypertension is not related to his service connected diabetes mellitus.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. 

The Veteran's own statements have also been considered. The Veteran's assertion is that his hypertension is due to his diabetes mellitus. However, the Veteran is not competent to determine the etiology of his hypertension. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Veteran's hypertension has been investigated by competent medical professionals who have attributed the Veteran's condition to factors not associated with his military service. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 


REMAND

In June 2012, the Board issued a decision that, in part, denied the claims of entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011, and entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  

In June 2014, the Board vacated the June 2012 decision with regards to the issues of an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011, and entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011 however the Veteran has not be afforded a new Board hearing on these issues. Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013).  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


